DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on February 23, 2021, Applicant amended claims 1, 2, 4, 5, 7, 9, 11, and 12.
In the non-final rejection of November 23, 2020, Examiner noted that the disclosure of the prior-filed application, Application No. 14/872,674, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Applicant amended claim 1. Concern is withdrawn.
Examiner noted that the information disclosure statement filed June 6, 2019, fails to comply with 37 CFR 1.98(a)(2). Applicant submitted a new information disclosure statement and a copy of Supplementary European Search Report in European Application No. 16852849.5. Concern is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract; however, Applicant did not address all of the objections. Objection is maintained.
Examiner objected to the Disclosure. Applicant amended the Disclosure; however, Applicant did not address all of the objections. Objection is maintained.
Examiner objected to claims 1, 2, 5, 7, and 9. Applicant amended claims 1, 2, 5, 7, and 9; however, Applicant did not address all of the objections. Objection is maintained.
Examiner rejected claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant amended claim 1. Rejection is withdrawn.
Examiner rejected claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant amended claims 1, 4, and 11. Rejection is withdrawn.
Examiner rejected claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,279,123. Applicant argued: Applicant respectfully requests the instant rejection be held in abeyance until final disposition of the claims (Remarks, page 10). Rejection is maintained.
Currently, claims 1-12 are under examination.

Specification
The abstract of the disclosure is objected to because:
In the third sentence, the term “the cap locking tabs” (line 8) should be changed to “the cap locking tab”
In the third sentence, the term “the interaction with the cap locking tab” (line 10) should be changed to “an interaction with the cap locking tab”
	Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
	On page 9, the term “a viewing window 132” (line 18) should be changed to “a viewing window 432”.
	On page 9, the term “the housing 110” (lines 18-19) should be changed to “the housing”.
Appropriate correction is required.

Claim Objections
Claims 1, 2, and 11 are objected to because of the following informalities:  	
	In regards to claim 1, the term “medicament” (line 6) should be changed to “the medicament”.
	In regards to claim 2, the term “force to the plunger rod” (line 3) should be changed to “the force to the plunger rod”.
	In regards to claim 11, the term “its distal end” (line 2) should be changed to “the distal end of the housing”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 12, the claim recites the limitation "the releasing step" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note: claim 10 originally provided antecedent basis by reciting “releasing…”; however, as claim 12 has now been amended to depend upon claim 11, and not claim 10, there is now insufficient antecedent basis for “the releasing step”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,279,123. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claim at least recite a container, a housing, a vial, an injection member, a plunger, a biasing member, at least one resistance feature, and a plunger rod.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (WO 03/097133).
	In regards to claim 1, Marshall teaches a container (Figures 1-5) for delivering a medicament to a target location, comprising:
a housing (barrel [1]) comprising a proximal end and a distal end 
a vial (capsule [18]) comprising a proximal end and a distal end, the vial configured to contain the medicament, said vial configured to move relative to the housing 
an injection member (needle [22]) associated with the distal end of the vial, such that medicament delivered from the vial passes through the injection member to the target location 
a plunger (piston [28]) slidable within the vial from the proximal end to the distal end of the vial to dispel the medicament from the vial 
a biasing member (spring [19]) disposed within the housing
at least one resistance feature (wedges [30]) associated with the container
a plunger rod (plunger [26]) comprising a proximal end and a distal end, wherein application of a force to the plunger rod causes the vial to move toward the distal end of the housing biasing the biasing member, and delivering the injection member (Figures 1-
In regards to claim 2, Marshall teaches that the at least one resistance feature comprises at least one flexible tab [30] associated with the plunger rod, wherein upon the application of force to the plunger rod, the at least one flexible tab presses against the vial, moving the vial toward the distal end of the housing, and upon reaching the threshold resistance force, the at least one flexible tab flexes inward, allowing the plunger rod to slide within the vial to deliver the medicament (Figures 1-3).7 Attorney Docket No: 10462-092Serial No. 14/872,674  
In regards to claim 3, Marshall teaches a gap disposed between the plunger and the distal end of the plunger rod prior to movement of the plunger rod relative to the vial to deliver the medicament (Figure 1).  
In regards to claim 4, Marshall teaches one or more plunger adaptors (piston [31]) disposed between the at least one flexible tab and the proximal end of the vial.
	In regards to claim 9, Marshall teaches a method (Figures 1-4) of injecting a medicament into a subject, comprising: 
obtaining the container of claim 1 (Figure 1) 
applying a distal end of said container to a target location on the subject (page 5, lines 21-22)
depressing the plunger rod to insert the injection member and deliver the medicament (Figures 1-3)
	In regards to claim 10, Marshall teaches releasing the plunger rod to allow retraction of the injection member, wherein upon retraction, the injection member is locked within the housing (Figures 3-4).  
	In regards to claim 11, Marshall teaches wherein the container further comprises a safety cap (cap [2]) at its distal end at the obtaining step, the method further comprising removing the safety cap prior to the applying step (page 5, line 18).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall, as applied to claim 1 above, and further in view of Hoste et al (US 2004/0236284).
	In regards to claim 5, Marshall teaches a cap [2]; however, Marshall does not teach that the housing further comprises a cap locking tab at the distal end of the housing. Hoste et al teaches a container (Figures 1-8) wherein a housing (base [42]) comprises a cap locking tab (one of ribs [59]) at the distal end of the housing (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing, of the container of Marshall, to comprise a cap locking tab at the distal end of the . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall, as applied to claim 1 above, and further in view of Haak (US 5,263,934).
	In regards to claim 6, Marshall is silent about whether the plunger rod comprises a triangular body comprising a first surface, a second surface, and a third surface. Haak teaches a container (Figures 3A-3D) wherein a plunger rod (piston rod [10]) comprises a triangular body comprising a first surface, a second surface, and a third surface (Figure 3D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger rod, of the container of Marshall, to comprise a triangular body comprising a first surface, a second surface, and a third surface, as taught by Haak, as such will allow for guiding the plunger and the injection member non-rotatably in the housing (column 4, lines 29-33).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall and Haak, as applied to claim 6 above, and further in view of Plumptre (US 2012/0046613).
	In regards to claim 7, in the modified container of Marshall and Haak, Marshall is silent about a visual indicator on at least one of the first surface, the second surface and the third surface of the plunger rod. Plumptre teaches a container (Figures 1-4) comprising a visual indicator (surface [32]) on a first surface of a plunger rod (piston rod [26]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified container, of Marshall and Haak, with a visual indicator on the 
	In regards to claim 8, in the modified container of Marshall, Haak, and Plumptre, Marshall is silent about a visual indicator. Plumptre teaches that the visual indicator provides a status of use (filling status) of the container to a user of the container (paragraph [0011]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the visual indicator, of the modified container of Marshall, Haak, and Plumptre, to provide a status of use of the container to a user of the container, as taught by Plumptre, as such will allow a user to quickly gain dosage information regarding the container during operation of the container (paragraph [0011]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall, as applied to claim 11 above, and further in view of Harmon (US 5,057,087).
	In regards to claim 12, Marshall is silent about attaching the safety cap subsequent to the releasing step, whereby the safety cap is permanently locked. Harmon teaches a method (Figures 2-4) comprising attaching a safety cap (sleeve cap [50]) subsequent to a releasing step, whereby the safety cap is permanently locked (column 3, lines 48-51). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, of Marshall, with attaching the safety cap subsequent to the releasing step, whereby the safety cap is permanently locked, as taught by Harmon, as such will insure against accidental pricking by a used, contaminated injection member and will prevent the escape of contaminants from a used injection member (column 1, lines 7-10).

Response to Arguments
Applicant's arguments filed February 23, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Marshall includes an injection device with a barrel and a spring loaded drive member that springs forward within the barrel (p. 3, lines 7-10). The container of claim 1 includes a plunger that receives manual external force in one direction, which both 1) moves the vial distally and delivers the injection member from the container, and 2) moves the plunger within the vial to deliver medicament through the injection member, in that order and with a force on the plunger in the distal direction. The claimed container does not include a damper device or a decoupling mechanism as described in Marshall p. 3. See claim language from claim 1: "...application of a force to the plunger rod causes the vial to move toward the distal end of the housing biasing the biasing member, and delivering the injection member, upon reaching a threshold resistance force via the at least one resistance feature, the plunger rod slides within the vial toward the distal end of the vial to deliver the medicament there within, such that the at least one resistance feature causes delivery of the injection member prior to delivery of the medicament, and wherein following the delivery of the medicament, release of the force to the plunger rod causes release of the biasing member, such that the injection member and the vial are retracted into the housing..." Therefore all of the action within the container occurs via the plunger rod by either force on the plunger rod, or removal of or release of force 10from the plunger rod in claim 1. Consequently, the method of activating the device differs substantially from that of the claimed container embodiments. Marshall requires a drive member, and a decoupling mechanism to decouple the plunger from the drive member which drives the capsule and the needle to a projecting position, and secondly by another motion .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783